Order entered December 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01433-CV

   PR OWNERS ASSOCIATION, INC. D/B/A PR2 HOMEOWNERS ASSOCIATION,
                               Appellant

                                               V.

                                CITY HOUSE, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03251-2014

                                           ORDER
       Before the Court is appellant’s December 15, 2014, second unopposed motion for an

extension of time to file appellant’s brief. In the motion, appellant claims the parties have

“reached a settlement in principle but need additional time to reduce the terms to an agreement.”

We GRANT the motion. Appellant shall file its brief no later than THIRTY DAYS from the

date of this Order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE